 In the MatterofW. VA.PULPANDPAPERCOMPANYandUNITEDTIMBER& SAWMILL WORKERS LOCAL UNION149Case No. R-421-Decided December 4, 1937Lumber Industry-Investigation of Representatives:agreement for election-Election Ordered-Certificationof Representatives.Mr. Robert H. Kleeb,for the Board.Mr. James W. Towsen,of New York City, for the Company.Mr. Henry W. Lehmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUnited Timber & Sawmill Workers Local Union No. 149, hereincalled the Union, filed a petition on August 27, 1937, and an amendedpetition on September 27, 1937, with the Regional Director for theSixth Region (Pittsburgh, Pennsylvania), alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees ofWest Virginia Pulp and Paper Company, Cass, WestVirginia, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On November 1, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On November 8, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, both inCass,West Virginia, and in New York City, and upon the Union.Pursuant to the notice, a hearing was held on November 15, 1937, atPittsburgh, Pennsylvania, before J. Raymond Walsh, the Trial Ex-aminer duly designated by the Board.The Board and the Companywere represented at the hearing.At the commencement of the hearing, there was entered into therecord by counsel for the Board a written stipulation signed by the393 394NATIONAL LABOR RELATIONS BOARDmanager of the Company's plant at Cass, West Virginia, on behalf ofthe Company and by the president of the Union on behalf of theUnion.The stipulation reads in part as follows:1I.For the sole purpose of providing an agreed statement of suchfacts, and thereby avoiding the time and expense of all con-cerned involved in testimony on the facts, the undersigned partiesagree that the following facts are true :A. The West Virginia Pulp and Paper Company is a corpora-tion duly incorporated under the laws of the State of Delaware,incorporated in 1899.The said company is capitalized at$25,000,000 Preferred and 1,000,000 Shares Common of no par-value, and the stock thereof distributed among approximately2,000 stockholders.The West Virginia Pulp & Paper Company at its Cass mill is,engaged in the business of manufacturing and distributing lum-ber, flooring, and other forest products.Approximately none ofthe raw materials used by the said company at its Cass mill areobtained from states other than the State of West Virginia.Process used in the manufacture of products consist of cuttingand transportation of logs to the mill and their manufacture intosawed lumber and other forest products.Approximately 425-employees are engaged in the above operations.About95o%oof the finished product of its Cass mill is shipped by railroadout of the State of West Virginia to other states, principallyNew York, New Jersey and Pennsylvania and New EnglandStates.The volume of production for the last peak month ofoperation,May, 1937, was about 1,575,000 feet and the pay rollfor the same period was $37,727.80.The gross value of the saidcompany's products at Cass mill for the past year amounted to$607,718.40.The product is sold directly by salesmen to Lumber-wholesalers and dealers and directly to consumers.The follow-ing machinery is used by the Cass mill in the manufacture of itsproducts:, Skidders, locomotives,millmachinery consisting of-band saws, trimmers, edgers, planers, power equipment, kilns,etc., and was purchased principally in Ohio, Pennsylvania, NewJersey, and New York.Replacement and repair parts are pur-chased mostly in same states, and shipped by railroad to theplant.The said company is considered a minor factor in theIThe omitted portions of the stipulation are not material to this Decision DECISIONS AND ORDERS395industry, advertises its products in trade publications and byassociation advertising.It belongs to the Appalachian Hard-wood Manufacturers Association, National Oak Flooring Asso-ciation and New York Lumber Trade Association.The said company agrees that it is engaged in interstate com-merce within the meaning of the U. S. Supreme Court decisionsinterpreting the National Labor Relations Act.B. United Timber & Sawmill Workers, Industrial Union#149, claims a substantial number of members among the em-ployees of the Cass mill.C.The West Virginia Pulp & Paper Company at its Cassmill has no definite knowledge as to whether United Timber &SawmillWorkers, Industrial Union #149, represents the ma-jority of the employees and questions whether or not said organ-ization does represent the majority.D. The United Timber & Sawmill Workers, Industrial Union#149, is a labor organization within the meaning of the Na-tional Labor Relations Act.-II.It is hereby agreed among the parties hereto :A. That an election pursuant to an order of the NationalLabor Relations Board is desired by the parties hereto to beheld in accordance with the Rules and Regulations of the Na-tional Labor Relations Board.All employees at the Cass mill of the said Company on thepay roll on October 10, 1937,Which payroll list covers the work-ing period from September 16, 1937 to September 30, 1937,inclusive, in the Sawmill,Planing Mill, Lumber Yard, MachineShop & Railroad,(Cass terminal only),except employees perlist attached hereto, are agreeable to the parties hereto as theproper unit for the purpose of collective bargaining.III.The parties hereby agree that if it is determined by the Na-tional Labor Relations Board, that the above mentioned LaborOrganization represents a majority of the employees herein de-scribed in accordance with the above procedure, then the saidcompany agrees to proceed to- bargain collectively with saidorganization, as certified by the National Labor Relations Board,as the sole bargaining agency for all the employees of theparticular unit. 396NATIONAL LABOR RELATIONS BOARDLIST OFForemanW. F. AndersonN.M. ErvineS.E. KeyserJ.E. NethkenC. P. GillespieJ.C. GravesE. J. ShafferCarl SuminerfieldAssistant ForemanG. L. DahmerC. E. FuhrmanT. L. ChestnutJacob MauzyJ.H. RoseC.D. RyderINELIGIBLES AND EXCLUSIONSTemporary Foreman and KilnOperatorA. N. SmithWarehouse ForemanWarren ShiflettInspector-Lumber GraderG. L. EddyL. B. JonesI.J.PolingJoe UrbanicShipping ClerkHarlan GillespieE. L. DuncanSub-ForemanH. H. HaltermanConductorW. M. IrvineOn the basis of the stipulation set forth above, the Board will issuea Direction of Election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with West Vir-ginia Pulp and Paper Company, an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees at the Cass mill of West Vir-ginia Pulp and Paper Company on its pay roll of October 10, 1937,except employees excluded pursuant to the list attached to the stipu-lation agreed to by the parties, to determine whether or not they de-sire to be represented by United Timber & Sawmill Workers Local,Union No. 149, for the purposes of collective bargaining. DECISIONS AND ORDERS[SAME TITLE397CERTIFICATION OF REPRESENTATIVESJanuary 10, 1938United Timber & Sawmill Workers Local Union No. 149, hereincalled the Union, filed a petition on August 27, 1937, and an amended-petition on September 27, 1937, with the Regional Director for the.Sixth Region (Pittsburgh, Pennsylvania). alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees ofNest Virginia Pulp and Paper Company, Cass, WestVirginia, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, herein called the Act.Pursuant to notice duly served upon the Company and upon theUnion, a hearing was held on November 15, 1937, at Pittsburgh,Pennsylvania, before J. Raymond Walsh, the Trial Examiner duly-designated by the National Labor Relations Board, herein called-the Board.On the basis of the record and a stipulation entered into-by all parties, the Board issued a Decision and a Direction of Elec-tion on December 4, 1937. The Direction of Election provided thatan election by secret ballot be held within 15 days from the dateof the Direction among all employees at the Cass mill of West Vir-ginia Pulp and Paper Company on its pay roll of October 10, 1937,except certain employees excluded pursuant to a list attached to thestipulation agreed to by the parties, to determine whether or notthey desired to be represented by United Timber & Sawmill WorkersLocal Union No. 149, for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on December17, 1937.Full opportunity was accorded to all of the parties to thisinvestigation to participate in the conduct of the secret ballot and tomake challenges.The Regional Director, acting pursuant to Article III, Section 9,.of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceeding-his Intermediate Report on the ballot.No exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results the Regional Director reported`as follows :Total number of ballots counted----------------------------193Total number of void ballots--------------------------------1Total number of votes for United Timber&SawmillWorkersLocal Union No 149--------------------------------------129Total number of ballots against United Timber & SawmillWorkers Local Union No. 149-----------------------------63 :398NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS IIEREBV CERTIFIED that United Timber & Sawmill WorkersLocal Union No. 149 has been designated and selected by a majorityof the employees at the Cass mill of West Virginia Pulp and PaperCompany on its pay roll of October 10, 1937, except employees ex-cluded pursuant to a list attached to the stipulation agreed to by theparties, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the National Labor Rela-tions Act, United Timber & Sawmill Workers Local Union No. 149is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR.DONALD WAKEFIELD SMITH took no part in the considerationofthe above Certification of Representatives.